 



Exhibit 10.1
July 30, 2007
ACCELERATED SHARE REPURCHASE AGREEMENT
Northrop Grumman Corporation
1840 Century Park East
Los Angeles, CA 90067
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
 
     THIS AGREEMENT (this “Agreement”) is made as of this 30th day of July,
2007, between JPMorgan Chase Bank, National Association, London Branch
(“Seller”), and Northrop Grumman Corporation, a Delaware corporation (Symbol:
“NOC”) (“Buyer”).
     WHEREAS, Buyer wishes to purchase, and Seller wishes to sell, shares of
common stock, par value USD1.00 per share, of Buyer (including any security
entitlements in respect thereof, “Shares”) on the terms set forth herein (the
“Transaction”);
     WHEREAS, certain terms used herein have the meanings set forth in
Article 3;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:
ARTICLE 1
Sale and Purchase

     
Sale and Purchase:
  On the Closing Date, Seller will deliver to Buyer a number of Shares (the
“Purchased Shares”) equal to 6,483,402 (the “Number of Shares”) and Buyer will
pay Seller cash in immediately available funds in an amount equal to the sum of
(i) USD 499,999,962.24 (the product of USD 77.12 per Share (the “Initial Price”)
and the Number of Shares) and (ii) the Structuring Fee, on a
delivery-versus-payment basis. Buyer’s payment shall be made pursuant to the
wire instructions contained in Annex A hereto.
 
   
Structuring Fee:
  As set forth in Schedule I.

ARTICLE 2
Purchase Price Adjustment

     
Strike Price:
  For the initial Valuation Date, the Initial Price. For each calendar day
thereafter, the Strike Price in effect for the immediately preceding calendar
day multiplied by the sum of

 



--------------------------------------------------------------------------------



 



     
 
  (x) one (1) and (y) the Fed Funds Rate for such immediately preceding calendar
day divided by 365; minus, in the case of a day that is a Strike Adjustment
Date, the Strike Adjustment.
 
   
Fed Funds Rate:
  For any day, (i) the annualized rate for such day on overnight federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as determined by the Calculation Agent (which may, in its
discretion, refer to Bloomberg Page “FEDL01” or any other publishing or
quotation system to determine the Fed Funds Rate), minus (ii) the Spread.
 
   
Spread:
  As set forth in Schedule I.
 
   
Strike Adjustment:
  As set forth in Schedule I.
 
   
Strike Adjustment Dates:
  August 23, 2007, and November 21, 2007.
 
   
Buyer Payment:
  If Buyer has not notified Seller of a Net Share Settlement on the Settlement
Method Election Date, Buyer will pay to Seller on the Settlement Date an amount
in U.S. dollars equal to the Final Settlement Amount if the Final Settlement
Amount is positive.
 
   
Seller Payment:
  Seller will pay to Buyer on the Settlement Date an amount in U.S. dollars
equal to the absolute value of the Final Settlement Amount if the Final
Settlement Amount is negative.
 
   
Settlement Method Election Date:
  A Business Day that is no later than the 3rd Business Day immediately
following the Net Share Settlement Target Date (such 3rd Business Day, the
“Scheduled Settlement Method Election Date”); provided that any notice by Buyer
to elect Net Share Settlement shall be irrevocable.
 
   
Net Share Settlement Target Date:
  The date that the Calculation Agent notifies Buyer that the Remaining Share
Number is equal to or less than 5% of the Number of Shares.
 
   
Remaining Share Number:
  For any day, the Number of Shares minus the sum for all Valuation Dates
occurring on or prior to such day of the Daily Reference Share Amounts.
 
   
Daily Purchase Price:
  For any Valuation Date, the product of the Daily Reference Share Amount and
the Daily Reference Price, or, for any other day, zero.

ARTICLE 3
Certain Terms and Definitions
     Section 3.01. As used herein, the following words and phrases shall have
the following meanings:

     
Closing Date
  August 2, 2007

2



--------------------------------------------------------------------------------



 



     
Settlement Date:
  If either Buyer Payment or Seller Payment is applicable, the date that
immediately follows the last Valuation Date by 3 Business Days; if Net Share
Settlement is applicable, the date that immediately follows the last Valuation
Date by 3 Clearance System Business Days.
 
   
Business Day:
  Any day that is not a Saturday, a Sunday or a day on which banking
institutions or trust companies in The City of New York are authorized or
obligated by law or executive order to close.
 
   
Clearance System Business Day:
  Any day on which the Clearance System is open (or, but for an event beyond the
control of the parties as a result of which the Clearance System cannot clear
the transfer of the Shares, would have been open) for the acceptance and
execution of settlement instructions.
 
   
Clearance System:
  The Depository Trust Company, New York, New York, and any successor thereto.
 
   
Final Settlement Amount:
  The sum of all of the Daily Differences for all Valuation Dates.
 
   
Valuation Dates:
  Each of the Scheduled Trading Days commencing on the Closing Date to and
including the first date on which the Remaining Share Number equals zero. Except
during a Plan Period (as defined in Section 9.03), Buyer shall be deemed to have
represented to Seller that Buyer is not aware of any material non-public
information regarding Buyer or the Shares as of each Valuation Date. If, at any
time, Buyer is unable to make such representation, Buyer shall immediately
notify a member of the Legal and Compliance Department of Seller, and,
notwithstanding the foregoing, (i) if Buyer so notifies a member of the Legal
and Compliance Department of Seller prior to 9:00 AM, New York City time, on any
day, then such day, or, (ii) if Buyer so notifies a member of the Legal and
Compliance Department of Seller after 9:00 AM, New York City time, on any day,
then the immediately following day, and, in either such case, each subsequent
day until Buyer notifies Seller that it is able to make such representation,
shall not be Valuation Dates. If Buyer so notifies a member of the Legal and
Compliance Department of Seller that Buyer is unable to make such
representation, Buyer shall not communicate this fact to any employee of Seller
who is not a member of the Legal and Compliance Department of Seller.
 
   
Scheduled Trading Day:
  Any day on which the Exchange is scheduled to be open for its regular trading
sessions.
 
   
Exchange:
  New York Stock Exchange
 
   
Daily Reference Share Amount:
  For each Valuation Date not during a Plan Period, the number specified by
Buyer in a notice (which may be written or oral) delivered to Seller prior to
9:00 a.m., New York City time, on such Valuation Date and, for each Valuation
Date occurring during a Plan Period, the number specified in the relevant Plan
Commencement Notice (as defined in Section 9.03); provided

3



--------------------------------------------------------------------------------



 



     
 
  that the maximum Daily Reference Share Amount for any Valuation Date shall be
the number of Shares that Buyer could purchase in “Rule 10b-18 purchases”, as
such term is defined in Rule 10b-18, on such Valuation Date in accordance with
the requirements of the safe harbor provided by Rule 10b-18; and provided
further that if as a result of a suspension of trading in the Shares on the
Exchange for all or any portion of that Valuation Date, the Daily Reference
Share Amount for such Valuation Date shall be reduced by the Calculation Agent
to account for such suspension. Other than during a Plan Period, the parties
shall use commercially reasonable efforts to cause the last Valuation Date to
occur no later than December 28, 2007or such later date as Buyer may notify
Seller from time to time other than during a Plan Period.
 
   
Daily Reference Price:
  For any Valuation Date, (i) the Rule 10b-18(b)(3) volume-weighted average
price per Share as displayed on the Bloomberg Page NOC Equity AQR SEC (or any
successor thereto) for such Valuation Date, plus (ii) the Daily Reference Price
Adjustment.
 
   
Daily Reference Price Adjustment:
  As set forth in Schedule I.
 
   
Rule 10b5-1:
  Rule 10b5-1 under the Exchange Act.
 
   
Daily Difference:
  For any Valuation Date, the product of (i) (A) the Daily Reference Price for
such Valuation Date minus (B) the Strike Price, multiplied by (ii) the Daily
Reference Share Amount for such Valuation Date. For the avoidance of doubt, the
Daily Difference may be a positive or negative amount.
 
   
Valuation Period:
  The period starting on the first Valuation Date and ending on the last
Valuation Date.
 
   
Calculation Agent:
  Seller.
 
   
Exchange Act:
  The Securities Exchange Act of 1934, as amended.
 
   
Rule 10b-18:
  Rule 10b-18 under the Exchange Act.
 
   
Securities Act:
  The Securities Act of 1933, as amended.
 
   
Exchange Business Day:
  Any Scheduled Trading Day on which the Exchange is open for trading during its
regular trading sessions, notwithstanding the Exchange closing prior to its
scheduled weekday closing time on such Scheduled Trading Day (without regard to
after hours or any other trading outside of the regular trading session hours).
 
   
Custodian:
  A trustee or liquidator or other similar official.
 
   
Net Share Settlement:
  A settlement method described in Article 4 pursuant to which Buyer may elect
to settle its obligations under the Transaction, if any, with either registered
or unregistered Shares at Buyer’s election.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
Net Share Settlement
     Section 4.01. Net Share Settlement. (a) The Calculation Agent shall
determine the Final Net Share Settlement Amount (as such term is defined below);
provided that in no case shall Buyer be required to deliver more than 16,000,000
Shares hereunder (subject to Section 8.01). For the avoidance of doubt, the
limitation contained in the proviso to the immediately preceding sentence shall
be absolute, and may not be overridden by Section 4.02 or any other provision of
this Agreement.
     (b) On the Settlement Date, Buyer shall deliver to Seller a number of
Shares equal to the Final Net Share Settlement Amount in compliance with the
terms and conditions of Article 5.
     Section 4.02. Sale of Net Settlement Shares. (a) Seller, through the
Selling Agent (as defined below) or any underwriter(s), will sell all, or such
lesser portion as may be required hereunder, of the Shares comprising the Final
Net Share Settlement Amount and any Additional Shares (as defined below)
delivered by Buyer to Seller pursuant to Section 4.02(b) commencing on the
Settlement Date and continuing until the date on which the aggregate Net
Proceeds (as such term is defined below) of such sales, as determined by Seller,
is equal to the Final Settlement Amount (such date, the “Final Resale Date”). If
the proceeds of any sale(s) made by Seller, the Selling Agent or any
underwriter(s), net of any fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with carrying charges and
expenses incurred in connection with the offer and sale of the Shares
(including, but without limitation to, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the Final
Settlement Amount, Seller will refund, in U.S. Dollars, such excess to Buyer on
the date that is three (3) Business Days following the Final Resale Date, and,
if any portion of the Final Net Share Settlement Amount remains unsold, Seller
shall return to Buyer on that date such unsold Shares.
     (b) If the Calculation Agent determines that the Net Proceeds received from
the sale of Final Net Share Settlement Amount or any Additional Shares (if any)
pursuant to this Section 4.02 are less than the Final Settlement Amount (the
amount in U.S. Dollars by which the Net Proceeds are less than the Final
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Buyer shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Seller a notice of Buyer’s election that Buyer shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Business Day after the Makewhole Notice Date, or (ii) deliver additional
Shares. For the avoidance of doubt, if Buyer has delivered the maximum number of
shares specified in the proviso to the first sentence of section 4.01, Buyer’s
obligation is complete and there is no further obligation for Buyer to deliver
cash or shares. If Buyer elects to deliver to Seller additional Shares, then
Buyer shall deliver additional Shares in compliance with the terms and
conditions of Article 5 (the “Additional Shares”) on the first Clearance System
Business Day which is also an Exchange Business Day following the Makewhole
Notice Date in such number as the Calculation Agent reasonably believes would
have a market value on that Exchange Business Day equal to the Shortfall. Such
Additional Shares shall be sold by Seller in accordance with the provisions
above; provided that if the sum of the Net Proceeds from the sale of the
originally delivered Shares and the Net Proceeds from the sale of any Additional
Shares is less than the Final Settlement Amount then Buyer shall, at its
election, either make such cash payment or deliver to Seller further Additional
Shares until such Shortfall has been reduced to zero. If the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Additional Shares exceeds the Final Settlement Amount, then
Seller will refund, in U.S. Dollars, such excess to Buyer on the date that is
three (3) Business Days following the relevant Final Resale Date and, if any
portion of the Final Net Share Settlement Amount or the Additional Shares
remains unsold, Seller shall return to Buyer on the date that is two
(2) Business Days following the Final Resale Date such unsold Shares.

5



--------------------------------------------------------------------------------



 



     Section 4.03. Additional Definitions. For the purposes of the Transaction:
“Final Net Share Settlement Amount” means the number of Shares, rounded up to
the nearest whole one hundred (100) Shares, determined by the Calculation Agent
to be equal to, if Net Share Settlement is applicable, the quotient of (x) the
Net Share Settlement Percentage of the Final Settlement Amount divided by
(y) the Reference Price.
“Net Share Settlement Percentage” has the meaning set forth in Schedule I.
“Reference Price” means (i) in the case of a Registered Offering (defined
below), the closing price of the Shares on the Exchange on the Exchange Business
Day immediately proceeding the Settlement Date, or (ii) in the case of an Exempt
Offering, such closing price minus a discount for such Shares pursuant to such
Exempt Offering determined by the Calculation Agent in a commercially reasonable
manner.
ARTICLE 5
Offering Method
     Section 5.01. Offering Method. Buyer shall determine whether the offering
method (the “Offering Method”) by which Shares will be sold in respect of the
Transaction will be pursuant to a registration statement filed pursuant to the
Securities Act and in a manner which otherwise satisfies the terms and
conditions of Appendix A hereto (a “Registered Offering”) or pursuant to an
offering that is exempt from the registration requirements of the Securities Act
(an “Exempt Offering”).
     Section 5.02. Condition Precedent to Electing Registered Offering. It shall
be a condition precedent to Buyer’s election of a Registered Offering that Buyer
shall have filed a registration statement that has been declared effective by
the Securities and Exchange Commission (the “Commission”) and that complies with
Appendix A hereto. To the extent required to effect such Registered Offering,
Seller will use its reasonable efforts, and shall use reasonable efforts to
cause each Selling Agent engaged by Seller and any underwriter(s)), to
co-operate with Buyer in order to comply in all material respects with
Appendix A hereto. A “Selling Agent” shall mean a broker dealer registered with
the Commission under Section 15 of the Exchange Act; the Selling Agent may also
be an underwriter for purposes of this Article 5.
     Section 5.03. Condition Precedent to Electing Exempt Offering. If Buyer
elects an Exempt Offering as the Offering Method, it agrees to comply with the
reasonable requests of Seller, the Selling Agent, any placement agent, if any,
and any purchaser of the Shares; and shall either (A) represent that it is not
aware of any material non-public information regarding the Buyer or the Shares
as of the date it elects an Exempt Offering, or (B) before purchasers decide to
purchase the Shares, enter into a confidentiality agreement relating to any
material non-public information regarding the Buyer or the Shares with such
purchasers. If Buyer has elected an Exempt Offering as the Offering Method,
Seller agrees to use commercially reasonable means to effect such Exempt
Offering at commercially reasonable prices in light of the market conditions and
the circumstances of Buyer at the time of the Exempt Offering. Buyer hereby
acknowledges that any Shares sold pursuant to an Exempt Offering may be sold at
prices that represent a discount to the prices that may otherwise be available
if such Shares were to be sold pursuant to a registered public offering or at
prices observed in the secondary market.
     Section 5.04. Seller’s Obligations. Neither Seller nor any Selling Agent
shall have any obligation to commence any offer and sale of any Shares delivered
by Buyer to Seller until,
     (a) in the case of a Registered Offering,
          (i) each condition set forth in Appendix A hereto has been satisfied,
or

6



--------------------------------------------------------------------------------



 



          (ii) Seller, the Selling Agent and any underwriter(s) shall have
completed any due diligence investigations, made such inquiries and executed and
delivered an underwriting agreement containing customary representations,
covenants, indemnities and contribution provisions and pursuant to which, inter
alia, Seller, the Selling Agent and any underwriter(s) shall have received such
letters, opinions, certificates or other documents, in form and substance
satisfactory to Seller, the Selling Agent and any underwriter(s), as such
person(s) may require in light of the applicable federal and state securities
laws; or,
     (b) in the case of an Exempt Offer, such conditions as any purchasers or
the Selling Agent, or their respective counsel, may reasonably require.
ARTICLE 6
Representations and Warranties
     Section 6.01. Representations and Warranties of Buyer and Seller. Each
party hereto makes to the other party hereto the representations and warranties
contained in Sections 3(a) and 3(c) of the 1992 ISDA Master Agreement
(Multicurrency — Cross Border), as published by the International Swap Dealers
Association, Inc., and each reference therein to “a Transaction” shall be deemed
to be a reference to the Transaction, each reference therein to “this Agreement”
shall be deemed to be a reference to this Agreement and any reference therein to
any “Credit Support Document” shall be deemed to have been deleted with respect
to Buyer and Seller.
     Section 6.02. Representations, Warranties and Agreements of Buyer. Buyer
represents and warrants to Seller that:
     (a) No Termination Event (as such term is defined below) with respect to
Buyer has occurred and is continuing and no such event or circumstance would
occur as a result of its entering into or performing its obligations under this
Agreement.
     (b) All reports and other documents filed by Buyer with the Commission
pursuant to the Exchange Act, when considered as a whole (with the most recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.
     (c) Buyer will publicly announce its entry into the Transaction upon
execution by Buyer of this Agreement, and Buyer agrees to comply with all
applicable disclosure requirements relating to the Transaction including,
without limitation, Item 703 of Regulation S-K under the Securities Act.
     (d) Any Shares, when issued and delivered by Buyer in accordance with the
terms of the Transaction, will be duly authorized and validly issued, fully paid
and nonassessable, and the issuance thereof will not be subject to any
preemptive or similar rights.
     (e) Buyer will reserve and keep available, free from preemptive rights, out
of its authorized but unissued Shares, solely for the purpose of issuance upon
settlement of the Transaction as herein provided, the full number of Shares as
shall then be issuable upon settlement of the Transaction, subject to the
limitation set forth in Article 4.
     (f) Prior to the Settlement Date, any Shares to be delivered on the
Settlement Date by Buyer shall have been approved for listing on the Exchange,
subject to official notice of issuance (it being understood that nothing herein
shall create any obligation of Buyer to register any Shares under the Securities
Act).
     (g) Buyer is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to raise or

7



--------------------------------------------------------------------------------



 



depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares), to facilitate a distribution of
the Shares (or any security convertible into or exchangeable for Shares) or in
connection with a future issuance of securities.
     (h) Before and after giving effect to the Transaction, Buyer has complied
with all applicable laws, rules and regulations in connection with disclosure of
all material information with respect to its business, operations or condition
(financial or otherwise).
     (i) Buyer is entering into this Agreement in good faith and not as part of
a plan or scheme to evade compliance with the federal securities laws including,
without limitation, Rule 10b-5 of the Exchange Act. Buyer has not entered into
or altered any hedging transaction relating to the Shares intended to correspond
to or offset the Transaction.
     (k) Buyer is not engaged in a “distribution”, as such term is used in
Regulation M, that would preclude purchases by Buyer of Shares.
     (l) Buyer is an “eligible contract participant” as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended.
     (m) Buyer is not and, after giving effect to the Transaction, will not be
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended.
     (n) Buyer is, and shall be as of the date of any payment or delivery by
Buyer hereunder, solvent and able to pay its debts as they come due, with assets
having a fair value greater than liabilities and with capital sufficient to
carry on the businesses in which it engages.
     (o) Buyer (i) has timely filed, caused to be timely filed or will timely
file or cause to be timely filed all material tax returns that are required to
be filed by it as of the date hereof and (ii) has paid all material taxes shown
to be due and payable on said returns or on any assessment made against it or
any of its property and all other material taxes, assessments, fees, liabilities
or other charges imposed on it or any of its property by any governmental
authority, unless in each case the same are being contested in good faith. For
purposes of determining whether a tax return has been timely filed, any
extensions shall be taken into account.
     Section 6.03. Representations and Warranties of Seller. Seller represents
and warrants to Buyer that:
     (a) No Termination Event (as such term is defined below) with respect to
Seller has occurred and is continuing and no such event or circumstance would
occur as a result of its entering into or performing its obligations under this
Agreement.
     (b) Seller is not entering into this Agreement to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) in violation of Section 9(a) or Section 10 of the
Exchange Act.
     (c) Seller (or its agent or affiliate) shall make any purchase of Shares in
connection with the Transaction in a manner that Seller reasonably believes,
based on the representations and warranties set forth herein and any other
information provided to Seller by Buyer, would meet the requirements of the safe
harbor provided by Rule 10b-18, including without limitation the “one-broker
rule” under Rule 10b-18(b)(1), as if such purchases were made by Buyer. For the
avoidance of doubt, Seller shall not be responsible for any delays between the
execution and reporting of a trade of Shares on the Exchange or any other
circumstances beyond its reasonable control.
     (d) It has implemented reasonable policies and procedures, taking into
consideration the nature of its business, to ensure that individuals making
investment decisions would not violate laws prohibiting trading on the basis of
material nonpublic information. Such individuals shall not

8



--------------------------------------------------------------------------------



 



be in the possession of material non-public information at all relevant times
beginning the date hereof through and including the last Valuation Date.
     (e) Seller is not, and after giving effect to the Transaction, will not be
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended.
     (f) Seller is, and shall be as of the date of any payment or delivery by
Seller hereunder, solvent and able to pay its debts as they come due, with
assets having a fair value greater than liabilities and with capital sufficient
to carry on the businesses in which it engages.
ARTICLE 7
Covenants
     Section 7.01. Covenants of Buyer. Buyer hereby agrees with Seller to the
following:
     (a) Without the prior written consent of Seller, Buyer shall not, and shall
cause its affiliates or affiliated purchasers (as defined in Rule 10b-18) not
to, directly or indirectly (including by means of a derivative instrument) enter
into any transaction to purchase any Shares, other than purchases from employees
of Buyer, that are not “Rule 10b-18 purchases” as such term is defined in
Rule 10b-18, until its obligations under the Transaction have been satisfied in
full.
     (b) Buyer shall, at least one day prior to the first day of the Valuation
Period, notify Seller of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Buyer or any of its affiliated purchasers during
each of the four calendar weeks preceding the first day of the Valuation Period
and during the calendar week in which the first day of the Valuation Period
occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being
used as defined in Rule 10b-18), which notice shall be substantially in the form
set forth as Annex B hereto.
     (c) Neither Buyer nor any of its affiliates shall take any action that
would cause any Seller Purchases not to meet the requirements of the safe harbor
provided by Rule 10b-18 if such purchases were made by Buyer.
     (d) On any day prior to the second Business Day immediately following the
last day of the Valuation Period, neither Buyer nor any of its affiliates or
agents shall make a distribution (as defined in Regulation M) of Shares, or any
security for which the Shares are a reference security (as defined in
Regulation M) that would, in the view of Seller, preclude Buyer from purchasing
Shares or cause any such purchases to violate any law, rule or regulation,
unless Buyer notifies Seller of such distribution one Business Day prior to the
beginning of the restricted period applicable to such distribution under
Regulation M. Buyer acknowledges that any such notice may cause the Daily
Reference Share Amount for any Valuation Date to be reduced. Accordingly, if
such notice is delivered during a Plan Period, if any, Buyer acknowledges that
its actions in relation to any such notice must comply with the standards set
forth in Section 7.01(f).
     (e) Buyer shall not, at any time during a Plan Period, communicate,
directly or indirectly, any material nonpublic information concerning itself or
the Shares to any Relevant JPMorgan Personnel. “Relevant JPMorgan Personnel”
means any employee of Seller or any affiliate, except employees that Seller has
notified Buyer in writing are not “Relevant JPMorgan Personnel”. Seller hereby
notifies Buyer that the following individuals are not Relevant JPMorgan
Personnel: Mr. David Aidelson, Ms. Bernadette Barnard, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Santosh Nabar, Mr. James Rothschild, Mr. James Smith and
Mr. Sudheer Tegulapalle.
     (f) Buyer agrees that, during a Plan Period, Buyer shall not enter into or
alter any hedging transaction relating to the Shares intended to correspond to
or offset the Transaction. Buyer also acknowledges and agrees that any
amendment, modification, waiver or termination of

9



--------------------------------------------------------------------------------



 



this Agreement must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination during a Plan Period shall be made in good faith and not
as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made during a Plan
Period at any time at which Buyer or any officer, director, manager or similar
person of Buyer is aware of any material non-public information regarding Buyer
or the Shares.
     (g) Buyer shall (i) notify Seller, subject to confidentiality, prior to the
opening of trading in the Shares on any day on which Buyer makes, or expects to
be made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any merger, acquisition, or similar transaction involving a
recapitalization relating to Buyer (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period),
(ii) promptly notify Seller following any such announcement that such
announcement has been made, and (iii) promptly deliver to Seller following the
making of any such announcement a certificate indicating (A) Buyer’s average
daily Rule 10b-18 purchases (as defined in Rule 10b-18) during the three full
calendar months preceding the date of the announcement of such transaction and
(B) Buyer’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of the announcement of such transaction. In addition, Buyer shall
promptly notify Seller of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Buyer
acknowledges that any such public announcement may cause the Daily Reference
Share Amount for any Valuation Date to be reduced. Accordingly, Buyer
acknowledges that its actions in relation to any such announcement or
transaction during a Plan Period must comply with the standards set forth in
Section 7.01(f).
ARTICLE 8
Adjustment and Termination Events
     Section 8.01. Calculation Agent Adjustments. (a) In the event of any
corporate event involving Buyer or the Shares (including, without limitation, a
stock split, stock dividend, bankruptcy, insolvency, reorganization, merger,
offer to tender Shares (whether such offer is made by the Company or a third
party, and whether the consideration for such offer is cash or non-cash), rights
offering, recapitalization, spin-off or issuance of any securities convertible
or exchangeable into Shares) or the announcement of any such corporate event,
the Calculation Agent may adjust the terms of the Transaction (including,
without limitation, the number of Valuation Dates in the Valuation Period, any
Daily Adjustment Price, any Daily Reference Share Amount and any Daily
Difference) as it deems appropriate under the circumstances to account for the
economic effect on the Transaction of such corporate event (including, without
limitation, adjustments to account for changes in the price of the Shares or
changes in volatility, expected dividends, stock loan rate or liquidity relevant
to the Shares as a result of any such corporate event); provided that any
adjustment shall not take into account a party’s legal fees and out-of-pocket
expenses.
     (b) Notwithstanding the authority provided to the Calculation Agent in
subsection (a) of this Section 8.01, in the event of a corporate event (such as
certain reorganizations, mergers, or other similar events) in which all holders
of Shares may receive consideration other than the common equity securities of
the continuing or surviving entity, the adjustments referred to in such
subsection shall permit Buyer or Seller to satisfy its settlement obligations
hereunder by delivering the consideration received by holders of Shares upon
such corporate event, in such proportions as in the exercise of its good faith
judgment the Calculation Agent deems appropriate under the circumstances.
     Section 8.02. Termination Events. If one or more of the following events
(each, a “Termination Event”) shall occur:
     (a) any legal proceeding shall have been instituted or any other event
shall have occurred or condition shall exist that is likely to have a material
adverse effect on (i) the ability of

10



--------------------------------------------------------------------------------



 



Buyer or Seller to perform its obligations hereunder, or (ii) the validity or
enforceability of any material agreement of Buyer or Seller, as the case may be,
hereunder;
     (b) Buyer or Seller is (i) dissolved (other than pursuant to a
consolidation, amalgamation or merger); (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (iii) makes a general assignment, arrangement or
composition with, or for the benefit of, its creditors; (iv) institutes or has
instituted against it by a regulator, supervisor or any similar official with
primary insolvency, rehabilitative or regulatory jurisdiction over it in the
jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, or it consents to a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official or it consents to such a petition; (v) institutes or has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation (other than any such proceeding or petition covered under clause
(iv) immediately above), and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 15 days of the institution
or presentation thereof; (vi) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (vii) seeks or becomes subject to the appointment of a
Custodian for it or for all or substantially all its assets; (viii) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
(ix) is subject to any voluntary or involuntary liquidation, bankruptcy,
insolvency, dissolution or winding-up of or any analogous proceeding as a result
of which (A) all of the shares of Common Stock are required to be transferred to
a Custodian or (B) holders of the shares of Common Stock become legally
prohibited from transferring them; (x) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (i) to (ix)
(inclusive); or (xi) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.
     (c) (i) any representation or warranty made by Buyer or Seller under this
Agreement is incorrect or misleading in any material respect or (ii) any
certificate delivered by Buyer or Seller pursuant to this Agreement is incorrect
or misleading in any material respect;
     (d) Buyer or Seller fails to fulfill or discharge when due any of its
obligations, covenants or agreements under or relating to this Agreement (other
than the obligations referred to in Section 8.02(i) hereof) and such failure
remains unremedied for 10 days following notice from Seller or Buyer, as the
case may be;
     (e) all of the Shares or all or substantially all the assets of Buyer are
nationalized, expropriated or are otherwise required to be transferred to any
governmental agency, authority, entity or instrumentality thereof;
     (f) the Exchange announces that pursuant to the rules of such Exchange, the
Shares cease (or will cease) to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event or Tender Offer, as each such
term is defined under the 2002 ISDA Equity Derivatives Definitions, as published
by the International Swaps and Derivatives Association, Inc.) and will not be
re-listed, re-traded or re-quoted on an exchange or quotation system located in
the same country as the Exchange (or, where the Exchange is within the European
Union, in any member state of the European Union) within five Scheduled Trading
Days of so ceasing to be so listed, traded or quoted;

11



--------------------------------------------------------------------------------



 



     (g) Seller is unable, after using commercially reasonable efforts, to
(A) acquire, establish, re-establish, substitute, maintain, unwind or dispose of
any transaction(s) or asset(s) it deems necessary to hedge the equity price risk
of entering into and performing its obligations with respect to the Transaction,
or (B) realize, recover or remit the proceeds of any such transaction(s) or
asset(s) (a “Hedging Disruption”);
     (h) due to the adoption of, or any change in, any applicable law or
regulation after the date hereof, or due to the promulgation of, or any change
in, the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation after the date
hereof, (i) it becomes unlawful for Buyer or Seller to perform any absolute or
contingent obligation to make payment or delivery hereunder or to comply with
any other material provision of this Agreement or (ii) Buyer or Seller
determines in good faith that (A) it has become illegal to hold, acquire or
dispose of Shares or (B) it would incur a materially increased cost in
performing its obligations hereunder (including, without limitation, due to any
increase in tax liability, decrease in tax benefit or other adverse effect on
its tax position); or
     (i) Buyer declares or pays any dividend or distribution on the Shares in
cash or other property (other than additional Shares) other than dividends of
the Dividend Amount (as set forth in Schedule I) with record date of August 27,
2007 or November 26, 2007.
then, upon notice to Seller from Buyer or from Buyer to Seller, as the case may
be, at any time following such event, a “Termination Date” shall occur, and
Buyer or Seller, as the case may be, shall become obligated to make the payments
or deliveries that would be made as if the final Valuation Date in the Valuation
Period were the Termination Date, the Final Settlement Amount were the
Termination Amount, and, if so elected by Buyer and if the Termination Amount is
positive, Net Share Settlement applied.
The “Termination Value” means the Final Settlement Amount determined as if the
Termination Date were the last Valuation Date, with a Daily Reference Share
Amount equal to the Number of Shares minus the sum of the Daily Reference Share
Amounts for all previous Valuation Dates (such difference, the “Termination
Share Number”), and a Daily Reference Price equal to the average per Share price
obtained by the Calculation Agent from at least three experienced third party
market participants selected by the Calculation Agent as the price that each
such participant would offer to sell a block of Shares equal to the Termination
Share Number.
The “Termination Amount” means a number of Shares with a value, as determined by
the Calculation Agent, as of the Termination Date equal the Termination Value.
ARTICLE 9
Miscellaneous
     Section 9.01. U.S. Private Placement Representations. Each party hereby
represents and warrants to the other party as of the date hereof that:
     (a) It is an “accredited investor” (as defined in Regulation D under the
Securities Act) and has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction,
and it is able to bear the economic risk of the Transaction.
     (b) It is entering into the Transaction for its own account and not with a
view to the distribution or resale of the Transaction or its rights thereunder
except pursuant to a registration statement declared effective under, or an
exemption from the registration requirements of, the Securities Act.
     Section 9.02. Bankruptcy of Buyer. Seller agrees that in the event of the
bankruptcy of Buyer, Seller shall not have rights or assert a claim that is
senior in priority to the rights and claims available to the shareholders of the
common stock of Buyer.

12



--------------------------------------------------------------------------------



 



     Section 9.03. 10b5-1. Buyer may at any time deliver a notice (a “Plan
Commencement Notice”) to Seller that Buyer desires that, from and after the date
of such notice (the “Plan Commencement Date”) until the earlier of the
Settlement Date or the next Plan Termination Date (as defined below), if any
(such period, a “Plan Period”), the Transaction constitute a plan or agreement
of the type contemplated in Rule 10b5-1(c) (a “Plan”). During any Plan Period,
the parties intend for the Transaction to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this Agreement to constitute
a binding contract, instruction or plan satisfying the requirements of 10b5-1(c)
and to be interpreted to comply with the requirements of Rule 10b5-1(c). Buyer
may, by written notice, terminate or modify such 10b5-1 Plan in accordance with
provisions of Rule 10b5-1(c). During any Plan Period, Buyer may, subject to
Section 7.01(f), deliver a notice (a “Plan Termination Notice”; the date of such
notice, a “Plan Termination Date”) to Seller that Buyer no longer desires that
the Transaction constitute a Plan.
     Section 9.04. Securities Contract. The parties hereto acknowledge and agree
that Seller is a financial institution within the meaning of Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further recognize that the Transaction is a “securities contract”, as such term
is defined in Section 741(7) of the Bankruptcy Code, entitled to the protection
of, among other provisions, Sections 555 and 362(b)(6) of the Bankruptcy Code,
and that each payment or delivery of cash, Shares or other property or assets
hereunder is a “settlement payment” within the meaning of Section 741(8) of the
Bankruptcy Code.
     Section 9.05. No Collateral. The parties hereto acknowledge that the
Transaction is not secured by any collateral that would otherwise secure the
obligations of Buyer hereunder.
     Section 9.06. Agreements to Deliver Documents. Seller and Buyer agree to
deliver the following documents, as applicable:
     Buyer will deliver to Seller, upon execution of this Agreement,
          (i) evidence reasonably satisfactory to the other party as to the
names, true signatures and authority of the officers or officials signing this
Agreement on its behalf,
          (ii) certified resolutions evidencing necessary corporate authority
and approvals with respect to the execution, delivery and performance by Buyer
of this Agreement,
          (iii) a certified copy of each of the current Certificate of
Incorporation and By-laws of Buyer, and
          (iv) an opinion of counsel to Buyer (which opinion may be from
internal counsel to Buyer) acceptable to Seller to the effect set forth in Annex
C hereto.
     Section 9.07. Assignment and Delegation. The rights and performance under
this Agreement may not be assigned or delegated by either party to this
Agreement without the prior written consent of the other party, such consent not
to be unreasonably withheld; provided that Seller may assign any of its rights
or delegate any performance hereunder to any one or more of its affiliates
without the prior written consent of the Buyer; provided that Seller shall not
effect any such assignment or delegation without Buyer’s prior written consent
if such assignment or delegation would result in a material adverse economic
consequence to Buyer. Notwithstanding any other provision in this Agreement to
the contrary requiring or allowing Seller to purchase, sell, receive or deliver
any Shares or other securities to or from the Buyer, Seller may designate any of
its affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform Seller’s obligations in respect of this
Transaction. Seller may assign the right to receive the Net Share Settlement
Amount to any third party who may legally receive the Net Share Settlement
Amount. For the avoidance of doubt, Seller hereby acknowledges that
notwithstanding any such delegation hereunder, Seller shall remain obligated for
the performance of any of its obligations that it so delegates, which may
include causing an affiliate of Seller to perform.

13



--------------------------------------------------------------------------------



 



     Section 9.08. Non-Confidentiality. The parties hereby agree that
(i) effective from the date of commencement of discussions concerning the
Transaction, Buyer and each of its employees, representatives, or other agents
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Transaction and all materials of any kind,
including opinions or other tax analyses, provided by Seller and its affiliates
to Buyer relating to such tax treatment and tax structure, and (ii) Seller does
not assert any claim of proprietary ownership in respect of any description
contained herein or therein relating to the use of any entities, plans or
arrangements to give rise to a particular United States federal income tax
treatment for Buyer.
     Section 9.09. Indemnification. Buyer agrees to indemnify and hold harmless
Seller, its affiliates, their respective directors, officers, employees, agents,
advisors, brokers and representatives and each person who controls Seller or its
affiliates within the meaning of either the Securities Act or the Exchange Act
against, and Buyer agrees that no indemnified party shall have any liability to
Buyer or any of its affiliates, officers, directors, or employees for, any
losses, claims, damages, liabilities (whether direct or indirect, in contract,
tort or otherwise) or expenses, joint or several, to which any indemnified party
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages, liabilities or expenses (or actions, claims,
investigations or proceedings in respect thereof, whether commenced or
threatened) (i) arise out of or relate to (A) actions or failures to act by
Buyer or (B) actions or failures to act by an indemnified party with the consent
of or upon the direction of Buyer or (ii) otherwise arise out of or relate to
the Transaction or any related transactions, provided that this clause (ii)
shall not apply to the extent, but only to the extent, that any losses, claims,
damages, liabilities or expenses of an indemnified party have resulted primarily
from the gross negligence or willful misconduct of such indemnified party in
which case Seller shall indemnify Buyer for any losses, claims, damages,
liabilities (whether direct or indirect, in contract, tort or otherwise) or
expenses which Buyer may suffer as a result of such indemnified party’s gross
negligence or willful misconduct. Buyer agrees to reimburse promptly each such
indemnified party for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damages,
liability, expense or action. This indemnity agreement will be in addition to
any liability which Buyer may otherwise have.
     Section 9.10. Legal Proceedings. Buyer shall not, without the prior written
consent of Seller, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability arising from such proceeding.
     Section 9.11. Contribution. If the indemnification provided for above is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses, in such proportion as is appropriate
to reflect not only the relative fault of Buyer on the one hand and of Seller on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages, expenses or liabilities, but also any other relevant
equitable considerations. The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any action or claim.
The parties agree that it would not be just and equitable if contribution
pursuant to this paragraph were determined by a method of allocation that does
not take account of the equitable considerations referred to in this paragraph.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

14



--------------------------------------------------------------------------------



 



     Section 9.12. Notices.
     Notices to Seller shall be directed to it care of:
Address for notices or communications to Seller (other than by facsimile) (for
all purposes):
Address: JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, NY 10172
Attention: Eric Stefanik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No.: (212) 622-5814
Facsimile No.: (212) 622-8534
     Notices to Buyer shall be directed to Buyer at:
Northrop Grumman Corporation
1840 Century Park East
Los Angeles, CA 90067
Attn: Corporate Vice President and Treasurer
Tel: (310) 229-1364
     Section 9.13. Governing Law; Submission to Jurisdiction; Severability;
Waiver of Jury Trial; Service of Process. (a) This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
reference to choice of law doctrine and each party hereto submits to the
jurisdiction of the Courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City.
     (b) To the extent permitted by law, the unenforceability or invalidity of
any provision or provisions of this Agreement shall not render any other
provision or provisions herein contained unenforceable or invalid.
     (c) Seller and Buyer hereby irrevocably and unconditionally waive any and
all right to trial by jury in any legal proceeding arising out of or related to
this Agreement or the transactions contemplated hereby. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section.
     (d) The parties irrevocably consent to service of process given in the
manner provided for notices in Section 9.12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.
     Section 9.14. Entire Agreement. This constitutes the entire agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes all oral communications and prior writings with respect thereto.
     Section 9.15. Amendments, Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Buyer and Seller or, in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The

15



--------------------------------------------------------------------------------



 



rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.
     Section 9.16. No Third Party Rights, Successors and Assigns. This Agreement
is not intended and shall not be construed to create any rights in any person
other than Seller, Buyer and their respective successors and assigns and no
other person shall assert any rights as third party beneficiary hereunder.
Whenever any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party. All the covenants
and agreements herein contained by or on behalf of Seller and Buyer shall bind,
and inure to the benefit of, their respective successors and assigns, subject to
Section 9.07, whether so expressed or not, and shall be enforceable by and inure
to the benefit of Buyer and its successors and assigns, subject to Section 9.07.
     Section 9.17. Calculation Agent. The determinations and calculations of the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner and, if the requirements of this Section 9.17 have been met, shall be
binding in the absence of manifest error. The Calculation Agent will have no
responsibility for good faith errors or omissions in any determination or
calculation under this Agreement. The parties acknowledge that the foregoing
does not preclude the parties from disputing that any determination or
calculation of the Calculation Agent was made in good faith or in a commercially
reasonable manner. The Calculation Agent shall, where reasonably practicable,
make its determinations and calculations hereunder in consultation with the
parties hereto, and in all cases the Calculation Agent shall provide the parties
hereto with a schedule setting forth in reasonable detail the basis of each such
determination or calculation.
     Section 9.18. Limitation of Setoff. For purposes of the Transaction and for
the avoidance of doubt, Seller waives any right of set-off, recoupment or
close-out netting that it may be entitled to under any agreement relating to the
Transaction or any applicable law.
     Section 9.19. Non-Reliance; Agreements and Acknowledgments Regarding
Hedging Activities; Additional Acknowledgments. Each party hereto makes to the
other party hereto the representations, agreements and acknowledgements
contained in Sections 13.1, 13.2 and 13.4 of the 2002 ISDA Equity Derivatives
Definitions, as published by the International Swaps and Derivatives
Association, Inc., and each reference therein to “the related Confirmation”
shall be deemed to be a reference to this Agreement and each reference therein
to “a Transaction”, “such Transaction” and “any Transaction” shall be deemed to
be a reference to the Transaction; provided that such acknowledgements are not
waivers of any obligation hereunder.
     Section 9.20. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.
     Section 9.21. Agency. Each party agrees and acknowledges that (i) J.P.
Morgan Securities Inc., an affiliate of Seller (“JPMSI”), has acted solely as
agent and not as principal with respect to this Transaction and (ii) JPMSI has
no obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction. JPMSI is authorized to act as agent
for Seller.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
and year first above written.

            BUYER:
 
NORTHROP GRUMMAN CORPORATION
      By:   /s/ MARK RABINOWITZ         Name:   Mark Rabinowitz        Title:  
Vice President and Assistant Treasurer     
    SELLER:
     
J.P. MORGAN SECURITIES INC., as agent for
JPMorgan Chase Bank, National Association, London
Branch
 
    By:   /s/ SUDHEER TEGULAPALLE         Name:   Sudheer Tegulapalle       
Title:   Executive Director   

17



--------------------------------------------------------------------------------



 



         

APPENDIX A
to
ACCELERATED SHARE REPURCHASE AGREEMENT
Dated July 30, 2007
of the
TRANSACTION
between
JPMorgan Chase Bank, National Association, London Branch
and
NORTHROP GRUMMAN CORPORATION
Conditions Precedent to Election of a Registered Offering
          This Appendix A supplements, forms a part of and is subject to the
Agreement specified above (the “Agreement”). Any capitalized term used but not
defined herein shall have the meaning set forth in the Agreement.
          Buyer may elect a Registered Offering as the Offering Method for the
sale of Shares delivered by Buyer (including any Additional Shares) to Seller in
a Net Share Settlement only upon satisfaction of the following conditions:

(a)   Buyer shall have filed with the Commission pursuant to the Securities Act
a registration statement (the “Registration Statement”) or such other form as is
acceptable to Seller, covering all Shares to be sold by Seller; such
registration statement shall have been declared effective by the Commission with
respect to such Shares on or prior to [                    ] and no stop order
suspending the effectiveness of the Registration Statement shall be in effect,
and no proceedings for such purpose shall be pending before or threatened by the
Commission.   (b)   As of [                    ], Buyer shall have delivered an
underwriting agreement reasonably acceptable to Seller, naming Seller or its
designee, as underwriter, together with such other agreements, certificates and
instruments as Seller may reasonably require either pursuant to such
underwriting agreement or as are customarily provided together with such
underwriting agreement, and Buyer shall not be aware of material non-public
information regarding the Buyer or the Shares.   (c)   Buyer shall have
registered or qualified such Shares under such securities or “blue sky” laws of
such States and other jurisdictions in the United States of America and Puerto
Rico as Seller or any underwriter shall have reasonably requested, and shall
have done any and all other acts and things as may be reasonably necessary to be
done by Buyer to enable Seller or any underwriter to consummate the disposition
in such jurisdictions of the Shares covered by the Registration Statement;
provided that Buyer shall not be required to make any filing or take any action
as a result of this paragraph (d) that would require Buyer to qualify as a
foreign corporation or file a general consent to service of process in any
jurisdiction.   (d)   Buyer shall have caused such Shares and the issuance
thereof to be registered with or approved by such other governmental agencies or
authorities in the United States of America as may be reasonably necessary to be
done by Buyer to enable Seller or any underwriter to consummate the disposition
of such Shares.   (e)   Buyer shall have (i) given Seller and its
underwriter(s), if any, and their respective counsel and accountants, the
opportunity to participate in the preparation of all materials filed with the
Commission pursuant to the Exchange Act or any other governmental

A-1



--------------------------------------------------------------------------------



 



    agency (the “Filed Materials”) prior to [               ] [the first day on
which any sale of Shares is effected under the Registration Statement],
(ii) furnished to each of them copies of all such Filed Materials (and all
documents incorporated therein by reference) sufficiently in advance of filing
to provide them with a reasonable opportunity to review such documents and
comment thereon, (iii) given each of them such access to its books and records
and such opportunities to discuss the business of Buyer with its officers and
the independent public accountants who have issued a report on its financial
statement as shall be reasonably necessary, in the opinion of Seller and such
underwriter(s) or their respective counsel, to conduct a reasonable
investigation (within the meaning of the Securities Act) with respect to such
Filed Materials, (iv) delivered to Seller and its underwriter(s), if any, the
financial statements of Buyer filed with the Commission, (v) included in such
Filed Materials material, furnished to Buyer in writing, which in the reasonable
judgment of Seller or its underwriter(s), if any, should be included with
respect to Seller, Seller’s underwriter(s) and the “Plan of Distribution”,
including, without limitation, language to the effect that the holding by Seller
of the Shares is not to be construed as a recommendation by Seller of the
investment quality thereof and (vi) if requested by Seller, deleted from such
Filed Materials any reference to Seller by name or otherwise if in the written
opinion of counsel to Seller, such reference to Seller by name or otherwise is
not required by the Securities Act or any similar Federal statute or applicable
law then in force.   (f)   Buyer shall have furnished to Seller and any
underwriter, addressed to Seller and any such underwriter before
[                    ], (i) an opinion of counsel for Buyer (which opinion may
be from internal counsel for Buyer) and (ii) a “cold comfort” letter signed by
the independent public accountants who have issued a report on Buyer’s financial
statements included in such Registration Statement, each in form and substance
satisfactory to Seller and any such underwriter and their respective counsel
covering substantially the same matters with respect to such Shares and the
offering, sale and issuance thereof and the financial statements of Buyer as are
customarily covered in opinions of Buyer’s counsel and in accountants’ letters
delivered to underwriter(s) in underwritten public offerings of securities and,
in the case of the accountants’ letter, such other financial matters as Seller
may have reasonably requested.   (g)   Buyer shall have complied with all
applicable provisions of the Securities Act and the Exchange Act, all applicable
rules of the Commission and all other applicable laws, rules and regulations of
any governmental or regulatory authority with respect to such Filing Materials
and such Shares and the offering, sale and issuance thereof.   (h)   Buyer shall
have listed all such Shares on the Exchange and on each securities exchange on
which similar securities issued by Buyer are then listed.   (i)   Buyer shall
have provided a transfer agent and registrar for such Shares.   (j)   Buyer
shall have taken such other actions as Seller or any underwriter of such Shares
shall have reasonably requested in order to expedite or facilitate the
disposition of such Shares.   (k)   Buyer shall have provided Seller and its
underwriter(s), if any, with indemnity and contribution in form and substance
acceptable to Seller covering such matters relating to the Shares, the Filed
Materials, and such other matters as Seller shall reasonably request.   (l)  
Buyer shall have paid all customary reasonable costs and expenses reasonably
incurred in connection with the foregoing, including, but without limitation,
all reasonable underwriting fees relating to the sale of the Shares.   (m)  
Buyer shall have agreed to deliver all such Shares to be sold in the Registered
Offering through the Clearance System.

A-2